                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION




GARY L. QUIGG,
                                                  CV 18–86–H–BMM–JTJ
                     Plaintiff,

       vs.                                         ORDER

PAUL REES, M.D.,

                     Defendant.

      Gary Quigg is a state prisoner proceeding without counsel. Quigg filed a

Complaint alleging Dr. Rees denied him adequate medical care in violation of the

Eight Amendment. (Doc. 2.) Quigg also filed a Motion for Temporary Restraining

Order and Preliminary Injunction (Doc. 3.)

      Magistrate Judge John Johnston entered his Findings and Recommendations

in this matter on December 26, 2018. (Doc. 12.) Judge Johnston determined that

Quigg is no longer incarcerated at Montana State Prison where Dr. Rees is in

charge of medical care. Id. at 1. Further, Quigg has been granted parole to his

federal detainer effective in January 2019. Id. Accordingly, Judge Johnston

determined Quigg’s motion to be moot. Id. at 2. Neither party filed objections.

      Absent objection, this Court reviews findings and recommendations for clear

error. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

                                        -1-
banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is

left with a “definite and firm conviction that a mistake has been committed.”

United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). The

Court finds no error in Judge Johnston’s Findings and Recommendations.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 12) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Plaintiff Gary Quigg’s Motion for

Temporary Restraining Order and Preliminary Injunction (Doc. 3) are DENIED.

      DATED this 6th day of February, 2019.




                                        -2-
